Citation Nr: 0417427	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  96-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased initial rating for carpal 
tunnel syndrome, right hand, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for stomach pain and 
diarrhea due to undiagnosed illness.

3.  Entitlement to service connection for fatigue and 
weakness due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to July 1992.

The issues of entitlement to service connection for stomach 
pain and diarrhea due to an undiagnosed illness, and fatigue 
and weakness due to an undiagnosed illness are before the 
Board of Veterans' Appeals (Board) on appeal from a July 1995 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The issue of entitlement to an increased initial disability 
rating for carpal tunnel syndrome, right hand is before the 
Board of Veterans' Appeals (Board) on appeal from a July 1994 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The issue of entitlement to an increased initial rating for 
carpal tunnel syndrome, currently evaluated as 10 percent 
disabling, is addressed in the REMAND portion of the 
decision, below.

The Board notes that the veteran had perfected appeals for 
the issues of an increased rating for carpal tunnel syndrome, 
right hand; increased rating for low back pain with 
degenerative changes; increased rating for hearing loss; 
service connection for carpal tunnel syndrome, left wrist; 
increased rating for irritable bowel syndrome; service 
connection for stomach pain and diarrhea due to undiagnosed 
illness; service connection for headaches due to undiagnosed 
illness; service connection for dizziness due to undiagnosed 
illness; service connection for fatigue and weakness due to 
undiagnosed illness; and service connection for an eye 
condition.  However, the Board notes that during the 
September 2003 hearing the veteran withdraw his appeal with 
respect to most of the issues except for his claims for 
service connection for fatigue and weakness due to 
undiagnosed illness, service connection for stomach pain and 
diarrhea due to undiagnosed illness and entitlement to an 
increased rating for carpal tunnel syndrome, right hand.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Service connection for irritable bowel syndrome was 
granted by means of a July 1994 rating action.

3.  The medical evidence of record does not document 
treatment or a diagnosis of a fatigue and weakness condition 
due to an undiagnosed illness, which is related to service.  


CONCLUSION OF LAW

1.  Service connection for stomach pain and diarrhea due to 
an undiagnosed illness is not established.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).

2.  Service connection for fatigue and weakness due to an 
undiagnosed illness is not established. 38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of a July 1995 rating decision and a May 2002 
statement of the case, the RO provided the veteran and his 
representative with the applicable laws and regulations and 
gave notice as to the evidence needed to substantiate his 
claims.  Additionally, the RO sent the veteran an August 2001 
letter, explaining the notice and duty to assist provisions 
of the VCAA, including the respective responsibilities of VA 
and the veteran to identify and/or secure evidence, listed 
the evidence and asked the veteran to submit and authorize 
the release of additional evidence.  Furthermore, the May 
2002 statement of the case included the text of the relevant 
VCAA regulations implementing regulation.  Accordingly, the 
Board finds that the veteran has been afforded all notice 
required by statute.  He was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Additionally, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records, 
secured several examinations and scheduled a hearing.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Moreover, 
the veteran presented an August 2001 statement asserting, 
"at the present time I do not have any other documents 
concerning my Persian Gulf issue."  As he has received all 
required notice and assistance, there is no indication that 
the Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder that may be completely demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness, a medically unexplained chronic 
multisymptom illness defined by a cluster of signs or 
symptoms, i.e., chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, and any illness determined by 
regulation to warrant presumptive service connection that 
became manifest during active duty in the Southwest Asia 
theater of operations or became manifest to a compensable 
degree within the prescribed presumptive period.  38 U.S.C.A. 
§ 1117.  See 38 U.S.C.A. § 1117(g) and 38 C.F.R. § 3.317(b) 
(listing signs and symptoms that may be a manifestation of an 
undiagnosed illness).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.               § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for six months or more 
or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  Finally, the claimed chronic disability must 
have been manifest during active service in the Southwest 
Asia theater of operations or manifest to a compensable 
degree by December 31, 2006. 38 C.F.R. § 3.317(a)(1)(i).  It 
is emphasized that the disability must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory test.  38 C.F.R. § 
3.317(a)(1)(ii).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).


1.  Service connection for Stomach Pain and Diarrhea due to 
an Undiagnosed Illness

Initially, the Board notes that service connection for 
irritable bowel syndrome was granted in July 1994.  When he 
presented his claim the veteran characterized his claim as 
service connection for stomach pains and diarrhea.  Thus, the 
veteran's current stomach pain and diarrhea are attributable 
to a known clinical diagnosis and the Board notes that they 
are already service-connected conditions.  38 C.F.R.               
§ 3.317(a)(1)(ii).  The presumption of service connection for 
stomach pain and diarrhea as due to undiagnosed illness is 
not for application.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
The veteran cannot be service connected for the same 
condition under two different rating codes.  Accordingly, the 
veteran's claim for service connection for stomach pains and 
diarrhea due to and undiagnosed illness is denied.


2.  Service connection for fatigue and weakness due to an 
undiagnosed illness.

The veteran has also perfected his appeal for his claim of 
service connection for fatigue and weakness due to an 
undiagnosed illness.  

Considering the service connection claim on a direct basis, 
the Board finds that the preponderance of the evidence is 
against the claim.  First, service medical records are 
negative for complaint, finding, or treatment of fatigue and 
weakness in service, after his period in the Persian Gulf.  
There is one notation in November 1980 regarding fatigue, 
which was attributed to a cold.  Because there is no evidence 
of a fatigue and weakness condition shown in service, service 
connection may not be established on the basis of chronicity 
in service or for continuity of symptomatology of disorder 
seen in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 494-97.

In fact there is no current treatment records or diagnosis of 
a fatigue and weakness condition due to an undiagnosed 
illness.  The Board notes that the veteran was previously 
denied service connection for weakness in the legs in July 
1994.  An April 1993 examination had revealed no tenderness 
of muscles and normal strength in flexors and extensors; no 
wasting was noted.

When the veteran submitted his claim for service connection 
for fatigue and weakness due to an undiagnosed illness, he 
submitted to a January 1995 Persian Gulf examination.  He 
indicated that he had been suffering from chronic fatigue 
since his return from the Persian Gulf.  The examiner noted 
that he had not received an evaluation for this condition.  
The examiner's impression was that the veteran was 
"relatively healthy" with complaints of headaches, numbness 
to the hands and chronic fatigue.  The examiner did not 
provide any objective findings or diagnosis as to these 
conditions nor did he attribute them to any specific service 
related event.  Accordingly, the July 1995 rating decision 
denied service connection for fatigue and weakness due to an 
undiagnosed illness and noted the prior denial of service 
connection on direct basis for weakness of the legs and that 
the January 1995 VA examination gave no findings concerning 
weakness and fatigue.  

The veteran presented a timely notice of disagreement with 
the July 1995 rating decision.  In order to substantiate his 
claims the veteran underwent various VA examinations in 
September 1999.  Upon general examination, the veteran's 
subjective complaints with regards to his fatigue and 
weakness were "I feel tired after I work everyday."  
Additionally, the veteran stated that he had been feeling 
tired for two years and that he regularly feels like he has 
to fall asleep.  Objective observations included the 
veteran's diagnosis of Hepatitis C in October 1998 and that 
the veteran takes three shots of interferon a week.  The 
examiner stated that "it is my opinion that it's likely as 
not that these symptomatic are related to hepatitis C."  

Moreover, the veteran also underwent a neurological 
examination to specifically address his claims attributable 
to undiagnosed illness.  Subjective complaints were fatigue 
and tiredness all the time.  The veteran related that the 
symptoms started when he returned from Saudi Arabia but that 
the problem has significantly improved.  Objective findings 
were normal tone in all four extremities and normal muscle 
strength in all muscle groups of the upper and lower 
extremities, graded 5/5 on the MRC scale.  The examiner's 
diagnosis was "fatigue and tiredness, improved in the recent 
past, most likely secondary to initial complaint of diarrhea, 
possibly also contributed to by diagnosis of Hepatitis C."  
The Board notes that the medical evidence of record is silent 
with respect to a medical opinion reflecting a nexus between 
the veteran's condition and an undiagnosed illness.  Absent 
such a nexus opinion, service connection for fatigue and 
weakness due to an undiagnosed illness cannot be granted.  38 
C.F.R. § 3.317.  Finally, the Board notes that any fatigue 
and weakness that the veteran might be experiencing is 
attributable to a known clinical diagnosis.  38 C.F.R. 
3.317(a)(1)(ii).             

The Board acknowledges the veteran's and his wife's 
assertions that the veteran suffers from tiredness and 
weakness of the body due to the Persian Gulf.  However, there 
is no indication in the claims folder that the veteran or his 
wife is medical personnel.  Although the veteran may testify 
as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one, which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu, 2 Vet. App. at 492.  The Board 
notes that the lay statements provided by the veteran do not 
constitute competent medical evidence upon which the Board 
can rely in rendering its decision.

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  The appeals are 
denied.


ORDER

Service connection for stomach pains and diarrhea due to an 
undiagnosed illness is denied.

Service connection for fatigue and weakness due to an 
undiagnosed illness is denied.


REMAND

The veteran is requesting an increased initial rating for 
carpal tunnel syndrome, right hand, currently evaluated as 10 
percent disabling.  The Board notes that review of the claims 
folder fails to reveal notice from the RO to the veteran that 
complies with VCAA requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  There is no evidence in the claims folder that 
the veteran has received a VCAA letter regarding what 
constitutes evidence necessary to substantiate a claim of 
entitlement to an increased initial disability rating.  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
most recent examination was performed in September 1999 and 
that the veteran provided testimony during his September 2003 
hearing that his carpal tunnel condition, right hand had 
worsened.  Accordingly, the Board finds that a more recent 
examination is necessary in order to properly adjudicate the 
claim.

Accordingly, the case is REMANDED for the following actions:

1. The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate a claim for an increased 
initial disability rating for carpal 
tunnel syndrome, right hand and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should allow 
the appropriate opportunity for response.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied, as well 
as in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.

3.  The RO should then schedule the 
veteran for an neurological examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



